i          i         i                                                                  i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00742-CV

                              Dennis CAMPA, In His Individual Capacity,
                                           Appellant

                                                     v.

                                           Ruth MAHL, et al.,
                                               Appellees

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-10577
                              Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: February 4, 2009

DISMISSED

           Appellant has filed a motion requesting the court to dismiss his appeal. See TEX . R. APP . P.

42.1(a)(1). Appellant’s motion to dismiss is granted, and this appeal is dismissed. Costs of appeal

are taxed against the appellant. See id. at (d).

                                                          PER CURIAM